Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 20 December 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Dec. 20th. 1813.

My social Spirit, which often nightly “me revisits,” has been so busy, & importunate of late as to deprive me of the tranquilizing effect of Sleep, wafting me to the Bed of langour & Sickness, & had impressed my mind so powerfully, that I should hear some of my Family were sick, that when I received your Letter to Day, I opened with the hand of tremulous anxiety my Dear Sister’s kind assurance that “she was still in the land of the living”—And may God of his infinite mercy spare her, for many days, & years to come, was the aspirations of thy Sisters affectionate Heart—& I sincerely rejoice that you have thus far recovered—I observed when I was at Quincy that your Lungs, appeared more easily affected than I had ever known before—
I believe I told you Mr Peabody had been confined by the Rhumatism in his hip, & legs, it has enfeebled his whole frame, & he can but just walk about, by the help of a Cane—It looks melancholly to see decripted age, but how much more wounding to see youth craving the assistance of a Staff—One Sabbath Mr Peabody could not attend publick worship,—The next, Mr Schermerhorn heard of it, & came from Andover, & kindly assisted him—an evidence presumtive, of geneuine disinterested Benevolence—for he is married now, to a Lady in Newyork State—Yesterday being a very fine day for the Season, Mr Peabody got out, & was enabled to perform the sacred duties of his profession—But I greatly fear that he will not be able to through the cold weather, drawing some considerable way to walk through the snow, & then to be in a cold Meeting house, I am sure will be too much for his advanced age—Every minister ought to have a Colleague setled with him by the time he is sixty years old—It would be much for the Benefit, & the Stability of Churches if such a method could be adopted—But people think it too heavy a charge to support even one—& indeed in the country Parishes, they do not half give them a living—It is well for them, if they have a Treasure in Heaven—It would be hard indeed, to starve here, & have nothing in a better World—Poor Souls, they have bitter Trials, but they have their comforts, & their consolations too—
We are happy this winter in having Miss Susan Gilman board with us—She has an improved investigating mind,—I think the President would be pleased with her—she would cull much knowledge, from the venerable Sire, while he delighted, would open his mouth fraught with Wisdom, “pour the fresh Instruction, & fix every generous purpose in the glowing breast”—
My young Ladies, as well as myself, have many cogent Objects to the present War—It interferes much with their personal Interest—every way—Though they consider themselves, prisoners of Hope, yet they sit sighing looking & wishing—that Peace would again wave her Olive Branch, that they might quit the Bosom of parental Love, find some leaf, ever green for their Support, some friendly Branch, beneath whose shade they could sweetly repose, protected by Conjugal Affection—
Delightful anticipations—to the youthful Breast!
Last week I had an Opportunity of writing directly to Mr. & Mrs Foster, but I have had no return by the bearer as I hoped—I want to hear from my Son, I hope he is as well as when I saw him—I felt much easier to leave him in a house, where his boarding, is considered as a favour—She esteems him highly seemed desirous of making him comfortable as possible said if he were more lame, he should have a room  Bed below Stairs—which in Town is a great thing.
We have all gotten bad colds, I am hoarse some to day, but hope it will go off—May this find all your dear family, Husband, & my Nieces, all in good health, & Spirits, & you, my dear Sister, much better than when you wrote last to your ever / affectionate

E— PeabodyPray be careful & not expose your health, & try to get out too soon—I wish I could trip in & spend the Day with my dear Brother, & Sister tomorrow—Do let me hear from you when you are able—I wish our children loved to write, as well as their mothers—
